Citation Nr: 0805854	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for postoperative residuals of a diskectomy and 
fusion, cervical spine.

2.  Whether the injuries sustained by the veteran on May 22, 
1974, including a laceration on the right forehead, were not 
in the line of duty and were the result of the veteran's own 
willful misconduct.

3.  Entitlement to service connection for a scar on the right 
forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974. 

This appeal arises from a December 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania, which deferred the 
matter of whether the veteran had submitted new and material 
evidence sufficient to reopen a previously denied claim for 
compensation for a neck condition (i.e., postoperative 
residuals of a diskectomy and fusion of the cervical spine), 
but denied, inter alia, service connection for that same 
condition on the basis that the evidence currently of record 
was not sufficient to grant the benefit claimed.  

The RO sent the veteran a letter informing him of the denial 
of service connection for postoperative residuals of a 
diskectomy and fusion of the cervical spine, during that same 
month, along with a copy of the rating decision and notice of 
his appellate rights.  In a statement dated in March 2004, 
the veteran filed a Notice of Disagreement (NOD) contesting, 
inter alia, the denial of the cervical spine claim.  In 
January 2005, the RO furnished the veteran a Statement of the 
Case (SOC) that listed only the cervical spine issue, noted 
that the matter concerning new and material evidence as to 
this issue remained deferred, but addressed the denial of 
service connection for the cervical spine condition.  Later 
that month, in January 2005, the veteran filed a Substantive 
Appeal (VA Form 9), thereby perfecting an appeal concerning 
the cervical spine claim to the Board of Veterans' Appeals 
(BVA).

Considering the procedural posture of this appeal, the RO 
implicitly reopened the previously denied claim of service 
connection for postoperative residuals of a diskectomy and 
fusion of the cervical spine, when it considered and denied 
that same claim on its merits in the December 2003 rating 
decision.  As a result, the Board, in the first instance, 
must rule on the matter of reopening a claim.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened because reopening is 
jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board phrases the issue concerning the 
cervical spine condition as listed on the cover page.

The issues of entitlement to service connection on the merits 
for postoperative residuals of a diskectomy and fusion of the 
cervical spine; whether the injuries sustained by the veteran 
on May 22, 1974, including a laceration on the right 
forehead, were not in line of duty and were the result of the 
veteran's own willful misconduct; and entitlement to service 
connection for scar of the right forehead, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

New evidence relating to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for postoperative residuals of a diskectomy and fusion of the 
cervical spine has been received.


CONCLUSION OF LAW

The evidence received since the July 1996 rating decision 
denying service connection for postoperative residuals of a 
diskectomy and fusion of the cervical spine, which is final, 
is new and material and the claim for this benefit is 
reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation, but finds that, given the favorable 
action taken below, no discussion of the VCAA at this point 
is required.

The veteran's claim of entitlement to service connection for 
a condition of the cervical spine was denied in a July 1996 
rating decision by the RO, and that decision became final.  
The basis of the denial was that a cervical condition had not 
been shown to have been incurred in service, as service 
medical records showed no findings for the clamed disability.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, after the February 1996 rating decision, 
VA received new evidence in the form of February 1974 deck 
logs, and the veteran's testimony at his December 2007 Board 
hearing.  At his December 2007 Board hearing, the veteran 
testified that, while in service in February 1974, he was 
shot in the right hip and right side by shore patrol, which 
caused him to fall and injure his cervical spine.  The deck 
logs of record indicate that, in February 1974, the veteran 
was returned to his shop by shore patrol personnel with three 
charges of violations pending.  This new evidence relates to 
the matter of whether the veteran incurred his claimed 
cervical spine injury in service.  Thus, the new evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's service connection claim.  Therefore, the Board 
finds that new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
cervical spine condition.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for postoperative 
residuals of a diskectomy and fusion of the cervical spine is 
reopened; to this extent only, the veteran's claim is 
granted.


REMAND

With respect to the issue of entitlement to service 
connection (on the merits) for postoperative residuals of a 
diskectomy and fusion of the cervical spine, subsequent to 
issuance of the January 2005 SOC, the RO received additional 
pertinent evidence including deck logs from February 1974, 
which indicate that, in February 1974, the veteran was 
returned to his shop by shore patrol personnel with three 
charges of violations pending.  However, the veteran did not 
submit a written waiver of RO consideration of this evidence 
in the first instance.  Since the information of record 
reflects that the RO has yet to considered this pertinent 
evidence in connection with the cervical spine claim, a 
remand for corrective action in accordance with 38 C.F.R. 
§ 20.1304 (2007) is warranted.  See generally, 38 C.F.R. 
§ 20.1304; Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).

Next, the Board observes that in a December 2003 rating 
decision the RO denied the veteran's claim seeking 
entitlement to service connection for a scar on the right 
forehead.  In March 2004, the veteran filed a NOD contesting 
the denial of that claim.  Without issuing a SOC on this 
discrete issue, the RO entered a May 2005 Administrative 
Decision and determined therein that the injuries sustained 
by the veteran on May 22, 1974, including a laceration to the 
right forehead, were not in the line of duty and were the 
result of his own willful misconduct.  Instead of providing 
the veteran written notice of his right to appeal this 
Administrative Decision, or issuing a SOC as it pertained to 
the right forehead claim, the RO announced the Administrative 
Decision (and also initially responded to the veteran's NOD 
regarding the denial of the right forehead scar claim) in a 
May 2005 Supplemental SOC.  However, pursuant to 38 C.F.R. 
§ 19.31(a) (2007), a Supplemental SOC may not be used to 
announce a decision by the Agency of Original Jurisdiction 
(AOJ) on an issue not previously address in the SOC, or to 
respond to a NOD on a newly appealed issue that was not 
addressed in the SOC.  Accordingly, the RO's action to 
announce in the May 2005 Supplemental SOC both the 
Administrative Decision and its decision to continue to deny 
the veteran's right forehead scar claim was improper.

As a result, the veteran and his representative are entitled 
to written notice of any decisions made by VA affecting the 
payment of benefits or the granting of relief, and such 
notice must clearly set forth the decision made, any 
applicable effective date, the reason(s) for the decision, 
the right to a hearing on any issue involved in the claim, 
the right of representation, and the right, as well as the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103(b).  Thus, the RO must 
provide the veteran and his representative such notice, along 
with a copy of the Administrative Decision concerning the 
issue of "line-of-duty and willful misconduct."  Therefore, 
a remand for corrective action is warranted.

Because the resolution of the "line-of-duty and willful 
misconduct" issue, as decided in the May 2005 Administrative 
Decision, may be determinative of the veteran's the claim of 
entitlement to service connection for a right forehead scar, 
the Board finds that these two issues are inextricably 
intertwined.  The RO should defer action, including the 
furnishing of a SOC, on the issue of entitlement to service 
connection for right forehead scar until the veteran has had 
an opportunity to exercise his right to appeal the May 2005 
Administration Decision concerning the issue of "line-of-
duty and willful misconduct" in accordance with 38 U.S.C.A. 
§ 7105 (West 2002).  Therefore, any further action by Board 
at this time would be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

(Note:  By a rating decision, dated December 24, 2003, the RO 
denied service connection for a right forehead scar.  The 
veteran initiated an appeal concerning this disability in 
March 2004.  However, this same disability appears to be 
improperly recorded in rating decisions dated March 27, 2007, 
and September 21, 2007, as the only listed service connected 
condition.  Please note that the March 27, 2007, rating 
decision listed only two issues for adjudication: (1) service 
connection for hepatitis C, and (2) entitlement to special 
monthly pension.  These were the only two issues decided and 
the only two issues for which reasons for the decision were 
provided.  The September 21, 2007, rating decision listed 
only one issue: entitlement to special monthly pension.  This 
was the only issue decided and the only issue for which 
reasons for the decision was provided.  Absent a formal 
adjudication resolving the discrete issue of service 
connection for "a right forehead scar," either before or 
after the December 24, 2004, rating decision, the notation of 
"scar, right forehead" as a service connected condition in 
the March 27, 2007, and September 21, 2007, rating decisions 
is nothing more than a typographical error.  Thus, this 
matter is referred to the RO for appropriate corrective 
action).

Accordingly, the case is REMANDED for the following action:

1.	With respect to the issue of 
entitlement to service connection (on 
the merits) for postoperative residuals 
of a diskectomy and fusion of cervical 
spine, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and undertake 
any other development required to 
comply with those provisions.

2.	After undertaking any development 
deemed necessary, please review the 
claims file and adjudicate on the 
merits the issue of entitlement to 
service connection for postoperative 
residuals of a diskectomy and fusion of 
the cervical spine, in light of any 
additional evidence obtained, including 
the deck logs from February 1974.  If 
the benefit sought on appeal remains 
adverse to the veteran, prepare a 
Supplemental SOC and send a copy to the 
veteran and his representative.  Please 
accord them a reasonable opportunity to 
respond before returning this matter to 
the Board for appellate consideration.

3.	Please provide the veteran and his 
representative with written notice of 
the Administrative Decision, dated May 
2005, wherein it was determined that 
the injuries sustained by the veteran 
on May 22, 1974, including a lacerated 
right forehead, were not in the line of 
duty and were due to his own willful 
misconduct, and they must be provided 
with notice of the veteran's right to 
appeal.  38 C.F.R. § 3.103(b) (2007); 
38 U.S.C.A. § § 7105 (West 2002).  
(Note:  The matter addressed in the May 
2005 Administrative Decision should be 
returned to the Board if, and only if, 
the veteran perfects an appeal of the 
same in accordance with 38 U.S.C.A. 
§ 7105).

If the benefit  sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is (or has been) received with respect to any 
issue raised by or on behalf of the appellant, the AOJ should 
furnish a Statement of the Case and/or a Supplemental 
Statement of the Case on all issues in appellate status, and 
the appellant and his representative should be provided an 
opportunity to respond in accordance with applicable statutes 
and regulations.  This case should then be returned to the 
Board for further appellate review, if otherwise in order.  

No action is required of the appellant or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


